Appeal from order, Family Court, New York County (Helen C. Sturm, J.), entered on or about January 26, 2005, which, after a trial, granted the petition for custody of the subject child, unanimously dismissed as moot, without costs.
The appeal has been rendered moot because, during its *223pendency, the subject child reached the age of majority and, accordingly, can no longer be the subject of a custody order (see Matter of Norwood v Capone, 15 AD3d 790, 792-793 [2005], appeal dismissed 4 NY3d 878 [2005]; Slater-Mau v Mau, 4 AD3d 658 [2004]; Matter of Lazaro v Lazaro, 227 AD2d 402 [1996]). The circumstances presented, including, in particular, that Family Court did not make any finding with respect to the allegations of abuse and mistreatment, do not warrant addressing the issues raised under an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Concur—Tom, J.P., Mazzarelli, Saxe, Nardelli and McGuire, JJ.